ORDER

PER CURIAM.
Antwon Nelson (“Defendant”) appeals the judgment and sentence entered following his conviction by a jury of one count of murder in the first degree, section 565.020 RSMo 1994, for which he was sentenced to *4life imprisonment without the possibility of probation or parole, to be served consecutively with the time imposed after his conviction on all other counts. See State v. Nelson, 957 S.W.2d 327 (Mo.App.1997). We have reviewed the briefs of the parties and the record on appeal and find no error of law. A detailed opinion would be of no precedential value. We have, however, provided the parties with a brief memorandum opinion, for their information only, explaining the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).